DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
The office action is being examined in response to the application filed by the applicant on 5 September 2019.
Claims 1-9 are currently pending and have been examined.
This action is made NON-FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201720283489.3, filed on 22 March 2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 7 September 2019 is in compliance with the provisions of 37 CFR 1.97, and the information referred to therein have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) for including modified forms without their own label in Fig. 5 and under 37 CFR 1.84(h)(2) for including partial views without their own label in Fig. 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The disclosure is objected to because “The connecting plate connected to the front tube is referred to as the rear connector 8” in lines 13-14 should read --The connecting plate connected to the rear tube is referred to as the rear connector 8--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 5-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dewei (CN 204567867 U).
	With respect to Claim 1, Dewei et al. (annotated Figs. 10-11 on Page 5) discloses a folding device, comprising:
two opposite connecting plates (21, 22) with edges hinged (by a hinge shaft 41) with each other, wherein opposite surfaces (216, 224) of the two connecting plates (21, 22) are both provided with at least one set of protruded teeth to form toothed rows (x) meshing with each other;
meshing surfaces (216, 224) of the two toothed rows (x) are oppositely provided with first and second toothed grooves (y) meshing with the toothed rows (x);
a pull rod (5) penetrating through the two toothed rows (x) of the connecting plates (21, 22) is arranged in a direction perpendicular to the toothed rows (x);
an end portion of the pull rod (5) is provided with a locking mechanism (5a, 6, 7);
when the two connecting plates (21, 22) are folded together, the toothed grooves (y) on the two toothed rows (x) tightly engage with each other by locking the locking mechanism (5a, 6, 7) to tightly fix and connect the two connecting plates (21, 22).


    PNG
    media_image1.png
    585
    848
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    466
    454
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    419
    420
    media_image3.png
    Greyscale

With respect to Claim 2, Dewei et al. (annotated Figs. 10-11 on Page 5) discloses the limitations set forth in Claim 1 and that the edges of the two connecting plates (21, 22) are hinged by a hinge shaft (41).
With respect to Claim 3, Dewei et al. (annotated Figs. 10-11 on Page 5) discloses the limitations set forth in Claim 1 and that the locking mechanism (5a, 6, 7) comprises a positioning 
With respect to Claim 4, Dewei et al. (annotated Figs. 10-11 on Page 5) discloses the limitations set forth in Claim 1 and that the pull rod (5) is mounted on one of the connecting plates (22) and penetrates through the toothed rows (x) in the direction perpendicular to the toothed rows (x);
a U-shaped groove (U) is provided at a position of the other connecting plate (21) corresponding to the pull rod (5);
when the folding device is folded, the pull rod (5) is exactly located inside the U-shaped groove (U) to form a structure penetrating through the two connecting plates (21, 22) simultaneously.
With respect to Claim 5, Dewei et al. (annotated Figs. 10-11 on Page 5) discloses the limitations set forth in Claim 2 and that a hinge shaft (41) configured to hinge the two connecting plates (21, 22) is perpendicular to the toothed rows (x).

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Changpeng (CN 203528696 U).
With respect to Claim 1, Changpeng (annotated Figs. 1-4 on Page 7) discloses a folding device, comprising:
two opposite connecting plates (1, 2) with edges hinged (by a hinge shaft, 5) with each other, wherein opposite surfaces (4) of the two connecting plates (1, 2) are both provided with at least one set of protruded teeth to form toothed rows (4a) meshing with each other;
meshing surfaces (4) of the two toothed rows (4a) are oppositely provided with first and second toothed grooves (4b) meshing with the toothed rows (4a);
a pull rod (8) penetrating through the two toothed rows (4a) of the connecting plates (1, 2) is arranged in a direction perpendicular to the toothed rows (4a);
an end portion of the pull rod (5) is provided with a locking mechanism (6, 7, 11, 12);
when the two connecting plates (1, 2) are folded together, the toothed grooves (4b) on the two toothed rows (4a) tightly engage with each other by locking the locking mechanism (6, 7, 11, 12) to tightly fix and connect the two connecting plates (1, 2).


    PNG
    media_image4.png
    821
    711
    media_image4.png
    Greyscale

With respect to Claim 2, Changpeng (annotated Figs. 1-4 on Page 7) discloses the limitations set forth in Claim 1 and that the edges of the two connecting plates (21, 22) are hinged by a hinge shaft (5).
With respect to Claim 3, Changpeng (annotated Figs. 1-4 on Page 7) discloses the limitations set forth in Claim 1 and that the locking mechanism (6, 7, 11, 12) comprises a positioning nut (12) at an end of the pull rod (8) and an eccentric locking handle mechanism (6, 7, 11) at the other end of the pull rod (8).
Claim 4, Changpeng (annotated Figs. 1-4 on Page 7) discloses the limitations set forth in Claim 1 and that the pull rod (8) is mounted on one of the connecting plates (2) and penetrates through the toothed rows (4a) in the direction perpendicular to the toothed rows (4a);
a U-shaped groove (U) is provided at a position of the other connecting plate (1) corresponding to the pull rod (8);
when the folding device is folded, the pull rod (8) is exactly located inside the U-shaped groove (U) to form a structure penetrating through the two connecting plates (1, 2) simultaneously.
With respect to Claim 5, Changpeng (annotated Figs. 1-4 on Page 7) discloses the limitations set forth in Claim 2 and that a hinge shaft (5) configured to hinge the two connecting plates (1, 2) is perpendicular to the toothed rows (4a).
With respect to Claim 7, Changpeng (annotated Figs. 1-4 on Page 7) discloses the limitations set forth in Claim 1 or 2 and that a compression spring (9) is provided between adjacent protruded teeth of the toothed rows (4x) and is sleeved on the pull rod (8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2009/0317178 A1) in view of Huang (CN 201350940 Y).
	With respect to Claim 1, Wang (Figs. 1-8) discloses a folding device (1), comprising:
two opposite connecting plates (10, 20) with edges hinged with each other;
a pull rod (32) penetrating through the connecting plates;
an end portion (321, 322) of the pull rod (32) is provided with a locking mechanism (35, 36).
Wang fails to disclose that opposite surface of the two connecting plates are both provided with at least one set of protruded teeth to form toothed rows meshing with each other; 
However, Huang (Figs. 1-3; annotated Fig. 3 on Page 9) teaches a folding device comprising two opposite connecting plates (2, 3) with edges hinged (8) with each other, wherein opposite surfaces (7) of the two connecting plates (2, 3) are both provided with at least one set of protruded teeth to form toothed rows (7a) meshing with each other; meshing surfaces (7) of the two toothed rows (7a) are oppositely provided with first second toothed grooves (7b) meshing with the toothed rows (7a); and wherein, when the two connecting plates (2, 3) are folded together, the toothed grooves (7b) on the two toothed rows (7a) tightly engage with each other by locking a locking mechanism (4) to tightly fix and connect the two connecting plates (2, 3).

    PNG
    media_image5.png
    638
    689
    media_image5.png
    Greyscale



With respect to Claim 2, Wang in view of Huang discloses the limitations set forth in Claim 1 and Wang (Figs. 1-8) further discloses that the edges of the two connecting plates (10, 20) are hinged.
With respect to Claim 3, Wang in view of Huang discloses the limitations set forth in Claim 1 and Wang (Fig. 1) further discloses that locking mechanism (35, 36) comprises a positioning nut (35) at an end (322) of the pull rod (32) and an eccentric locking handle mechanism (36) at the other end (321) of the pull rod (32).
With respect to Claim 6, Wang in view of Huang discloses the limitations set forth in Claim 1 and Huang (annotated Fig. 3 on Page 9) further discloses that a hinge shaft (8) configured to hinge the two connecting plates is parallel to the toothed rows (7a).
With respect to Claim 7, Wang in view of Huang discloses the limitations set forth in Claim 1 or Claim 2, and Wang (Fig. 1) further discloses that a compression spring (34) is provided between the protruded tooth (of Huang when added to Wang) and an edge of the connecting plate (20), and is sleeved on the pull rod (32).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2009/0317178 A1) in view of Huang (CN 201350940 Y) as applied to Claims 1-3 and 6-7, and further in view of Dewei et al. (CN 204567867 U).
With respect to Claim 8, Wang in view of Huang discloses the limitations set forth in Claim 6 but fails to disclose a compression spring compressed between the two toothed rows is sleeved outside the hinge shaft of the two connecting plates.

Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the hinge shaft of the folding device of Wang in view of Huang with a spring as taught by Dewei et al. for the purpose of further reducing the longitudinal effect of vibration (when the bicycle is running) on the hinged shaft of the opposite connecting plates.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2009/0317178 A1) in view of Huang (CN 201350940 Y) as applied to Claims 1-3 and 6-7, and further in view of Shelton, IV et al. (US 7464849 B2).
With respect to Claim 9, Wang in view of Huang discloses the limitations set forth in Claim 6 but fails to disclose a hinge shaft hole of the connecting plates is elliptic.
However, Shelton, IV et al. (Fig. 4) teaches a first member (340) pivotally coupled to an end (305) of a second member (302), wherein tabs (342) of the first member (340) are sized to receive in an oval or oblong shaped holes (700) provided through the side walls (309) of the second member (302).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the hinge shaft hole of the hinge or pivot of Wang in view of Huang such that it is elliptic as taught by Shelton, IV et al. for the purpose of providing a means for allowing the opposite connecting plates to move axially back and forth and up and down with respect to each other to adjust (if necessary) the two plates when the two plates are being folded or unfolded.
	
Conclusion
The prior art set forth in the attached Notice of Reference Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678